IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             :   No. 911 MAL 2016

                   Respondent
                                          :   Petition for Allowance of Appeal from
                                          :   the Order of the Superior Court
            v.



ERNEST CULBREATH,

                   Petitioner


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of May, 2017, the Petition for Allowance of Appeal and

Motion for Appointment of Counsel are DENIED.